                    UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF WISCONSIN
                          MILWAUKEE DIVISION
_______________________________________________________________________

ABDULLAH HUSSEIN and LUTFI HUSSEIN,

                                   Plaintiffs,
                                                                Case No.: 19-CV-21
 v.

JUN-YAN, LLC, YUN YAN and “JOHN” YAN,

                           Defendants.
_______________________________________________________________________

                MEMORANDUM OF LAW IN OPPOSITION TO
       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT ON LIABILITY
_______________________________________________________________________

                                    I. INTRODUCTION

       The plaintiffs, Abdulla Hussein and Lutfi Hussien, both worked as delivery drivers

at a restaurant owned and operated by the defendants. For their work, the Husseins

received $4 an hour plus tips, plus compensation for using their own cars for delivery. The

defendants have not admitted that they failed to pay plaintiffs for delivery charges. In Jun

Liang’s deposition (p. 10) and the response to plaintiffs’ proposed finding of fact No. 5, it

is explained how the plaintiffs were compensated for delivery charges.

       As will be shown in this memorandum, in defendants’ response to plaintiffs’

proposed findings of fact and the affidavit of Jun Liang, there are issues of fact as to

whether the plaintiff’s received the minimum wage of $7.25, whether the plaintiffs received

overtime pay of $10.875 per hour and whether the defendants provided the plaintiffs with

proper notice to claim the tip credits under both FLSA and W isconsin Law.




         Case 2:19-cv-00021-LA Filed 04/24/20 Page 1 of 11 Document 37
                                     II. ARGUMENT

       1.      Cash Wages and Tips Received by the Plaintiffs Exceeded
               Both Minimum Wages and Overtime Wages

       As shown on the monthly pay stubs attached to defendants’ answers to plaintiffs’

first set of discovery requests (Doc. 14-4), Lutfi Hussein worked for the defendants from

April 25, 2018 to December 1, 2018. His total compensation is summarized in two pages

attached to defendants’ answers to plaintiffs first set of discovery requests (Doc. 14-4),

each full month Lutfi worked, May through November, his tips were more than twice his

cash wage of $4 per hour. If the tips are equal to the cash wage of $4 per hour, it means

that the plaintiff is being compensated at the rate of $8 per hour. If the tips are twice the

cash wage of $4 per hour, it means that the employee is being compensated at the rate

of $12 per hour. For each month Lutfi worked, he was being compensated in excess of

$12 per hour. Abdullah worked for the defendants from January 1, 2016 to December 1,

2018. His pay is summarized by monthly pay stubs attached to defendants’ answers to

plaintiffs first set of discovery requests (Doc. 14-4). Abdullah also received tips each

month in excess of twice the cash wages of $4 per hour. Therefore, Abdullah was also

compensated in excess of $12 per hour.

       In P&K Restaurant Enterprise, LLC v. Jackson, 758 Fed. Appx. 844, 849, the

court stated as follows: “Any employer who violates” the minimum wage provision “shall be

liable to the employee or employees affected in the amount of their unpaid minimum

wages, or their unpaid overtime compensation, as the case may be, and an additional

equal amount as liquidated damages.” 29 U.S.C., Section 216(b). This quotation states

that an employer who violates the minimum wage protection is subject to two liabilities: one


                                             -2-



            Case 2:19-cv-00021-LA Filed 04/24/20 Page 2 of 11 Document 37
compensatory and the other, liquidated damages. By the aforementioned summary of the

plaintiffs’ pay, the defendants have shown that the plaintiffs are entitled to no

compensatory damages.

      2.      Notice to Employees of Requirement to Pay Minimum
              Wages was Adequate to Conform to Law

      In the case at bar, the employer told the employees that they were being paid less

than the minimum wage and that tips they were receiving would be added to their pay to

bring their pay up to the minimum wage (answer to interrogatory No. 1, Doc. 14-4).

Further, the employer, each month, gave the employees a summary of wages showing the

exact number of hours worked, that they were receiving $4 per hour for each hour worked,

the amount of tips received on credit cards, and the total wages received by adding cash

wages and tips received.

      In Gabryszak v. Aurora Bull Dog Co., 2019 WL 6527952 7(N.D. Ill 2019), the

employer failed to show it informed the employees as to how much less their wages were

than the minimum wage or that it would have made up the difference between cash wages

and the minimum wage with tips. Under FLSA, workers are entitled to knowledge about

a tip-credit program but not a comprehensive explanation (HN 18).

      The statutory minimum information that an employer must convey under the Fair

Labor Standards Act (FLSA) regarding a tip credit program is that it will pay less than

minimum wage and in anticipation of the employee earning tips, how much less than the

minimum wage the employer will pay, and that the employer will make up any difference

between the minimum wage and the cash wage with tips (HN 20).




                                          -3-



           Case 2:19-cv-00021-LA Filed 04/24/20 Page 3 of 11 Document 37
       The FLSA also requires that all tips received by employees must be retained by the

employees. In the case at bar, the plaintiff employees do not allege that they did not

receive the tips, retain the tips nor do they allege that they were paid less than the

minimum wage.

       In Gabryszak, the only information given by the employer was that they would be

paid $4.95 an hour, plus tips. The employer didn’t tell the employees how much less they

would be paid than the minimum wage or that the difference would be made up by adding

tips to the cash wage. In the case at bar, the plaintiffs were told they were being paid less

than the minimum wage and that the tips they were receiving would be added to bring their

pay up to the minimum wage. Further, the plaintiffs were given monthly pay stubs showing

their cash wages, tips and their total compensation. The defendants in the case at bar

provided their employees with adequate knowledge about the tip credit program, even if

they did not provide a comprehensive explanation.

       In P&K Restaurant Enterprise, LLC v. Jackson, the employer kept no payroll

records and therefore, no records as to how much money the employees were receiving

as tips existed. For tipped employees, the regulations require that the employer tell the

employee the amount of weekly or monthly tips received and showing how the hourly

wages were increased by tips, P&K Restaurant Enterprise, p. 49. In the case at bar,

these requirements were met.

       In Schaefer v. Walker Bros. Enterprises, Inc., 829 F.3d 551, 557 (7th Cir. 2016,

the restaurant owner satisfied the requirements of FLSA concerning tip-credit through a

combination of disclosures, including pay stubs. In Schaefer, the employer also supplied



                                             -4-



         Case 2:19-cv-00021-LA Filed 04/24/20 Page 4 of 11 Document 37
a handbook and posters explaining the tip-credit.          Schaefer held that information

explaining the tip-credit did not have to be in one place. The employee Schaefer, as the

plaintiffs in the case at bar, do not contend that he failed to put two and two together and

understand the tip-credit. In the case at bar, the plaintiffs were told by the defendants that

they were being paid less than the minimum wage but that the tips would make up the

difference. The plaintiffs in the case at bar also got check stubs showing the hours

worked, cash wages, and the tips bringing total wages well above the minimum wage. In

the case at bar, as in Schaefer, the plaintiffs were given adequate notice of the tip-credit.

       Finally, in Martin v. Tango’s Restaurant, Inc., 969 F.2d 1319, 1322 (1st Cir. 1992),

the court discussed the notice provision in the FLSA. The court stated that it reads Section

3(m) to require at the very least notice to the employees of the employer’s intention to treat

tips as satisfying part of the employer’s minimum wage obligation. The court goes on to

say that it could easily be read to require more - for example, notice of “the amount ...

determined by the employer” to constitute wages - but how much more may not be decided

in this case. In the case at bar, the employer more than met the requirements cited in

Martin.

       3.      Delivery Fees were Daily Paid to Plaintiffs in Cash

       As explained in the Affidavit of Jun Liang filed herewith at ¶ 4, plaintiffs were asked

to keep track of their vehicle expenses, but the plaintiffs declined to do so. The plaintiffs

and the defendant agreed on a formula to charge customers for delivery and those delivery

charges would be paid to the plaintiffs, the delivery drivers. The formula was $2 for the first

3 miles, then $1 per each additional mile, to a maximum of $6. The defendant would not

take an order for a delivery further away than 6 miles. At the end of their shifts, the



                                              -5-
            Case 2:19-cv-00021-LA Filed 04/24/20 Page 5 of 11 Document 37
plaintiffs would show their credit card receipts to the defendant. The credit card receipts

would show a delivery charge and a line for tips. The defendant would add all of the

delivery charges and all of the tips and pay the plaintiffs in cash (Jun Liang affidavit, ¶ 4).

       The plaintiffs’ monthly compensation, including reimbursement at $4 an hour, plus

tips, is shown in DOC 14-4. However, the tips shown only show the tips paid by credit

card. Attached to the Affidavit of Jun Liang as Exhibit A is a report from September 2018

showing gross sales. Gross sales are divided into three parts. The first part is Total Table

which receipts are from persons who dined in the restaurant. The second part is Total Pick

Up which shows receipts from persons who pick up their food from the restaurant and take

it out. The third part is Delivery for deliveries made by employees of the restaurant. Under

Delivery, it shows that approximately 34% was paid for in cash and 66% was paid for by

credit card. The monthly pay stubs of the plaintiffs only show tips from credit cards (Jun

Liang affidavit, ¶ 3). As shown on Exhibit A, approximately 1/3 of the delivery payments

are made in cash. To arrive at total delivery payments from only the credit card payments

would require the credit card payments to be multiplied by 1.51.         Therefore, to arrive at

total tips received by the plaintiffs, the amounts shown on their pay stubs for tips must be

multiplied by 1.51. Further, to show the actual tips received by the plaintiffs, delivery

charges would have to be subtracted from the total tips. These calculations are made on

the Affidavit of Jun Liang at ¶ 6. It is clear from the calculations made that after delivery

charges are subtracted, payments made to the plaintiffs were in excess of not only the

minimum wage but also in excess of overtime wages.

       4.      Defendants are Entitled to Claim a Tip Credit in the
               Federal Court




                                              -6-
            Case 2:19-cv-00021-LA Filed 04/24/20 Page 6 of 11 Document 37
       It is the position of the plaintiffs that no matter how much money was paid to the

plaintiffs per hour, no matter how much information was given by the defendant to the

plaintiffs orally and by check stub, the plaintiffs should be awarded double the minimum

wage, with no credit for wages actually paid, because a tip declaration was not signed by

the plaintiffs each pay period. The plaintiffs have not cited one Wisconsin case which

supports this position. The plaintiffs have not cited one Wisconsin law which supports this

position, other than a DWD regulation. Federal case law does not support the plaintiffs’

position.

       In United Mine Workers v. Gibbs, 383 U.S. 715 (1966 86 S. Ct. 1130), it was a

state claim based on pendant jurisdiction to define liability against the union for conspiring

to deprive a hauler of goods of work. The federal law required that the union advocate or

endorse acts of violence. The state law did not require a finding of acts of violence. There

was no finding of acts of violence and the federal court found no liability against the union.

Since the federal court does not require that state law be adopted in Gibbs, this court

should not find the tip declaration signed by the employee be required to absolve

defendants of liability in claiming a tip credit. In the case at bar, the defendant told the

plaintiffs that they were being paid less than the minimum wage but that the difference

would be made up by tips. Each month, the defendant gave the plaintiffs wage statements

showing wages the defendant paid the plaintiffs. The wage statements showed wages at

$4 an hour, tips received by the employee that month, and a total showing that hourly

wages plus tips exceeded the minimum wage.            Plaintiffs concede there is not one

Wisconsin case finding liability based on the absence of a weekly tip declaration. Since

the Wisconsin courts have not found such liability, the federal courts should also refrain

from doing so. To do so in this case would find the defendants liable for damages and the

                                             -7-
            Case 2:19-cv-00021-LA Filed 04/24/20 Page 7 of 11 Document 37
requirements of liquidated damages under federal law have been met. In Gibbs on p. 36,

it states as follows: “Needless decisions of state law should be avoided, both as a matter

of comity and to promote justice between the parties, by procuring for them a surer-footed

reading of applicable law.” Also in Gibbs at p. 730, it states as follows: “And in Youngdahl,

the court held that a state court injunction which would have prohibited all picketing must

be modified to permit peaceful picketing of the premise.”

       In Law Enforcement Standards v. Village of Lindon Station, 101 Wis.2d 472 (S.

Ct. 1981), the village had an administrative rule saying that the village could not

discriminate against employees based on their criminal record. Based on that rule, the

village employed a police chief who had been convicted of falsifying traffic citations. The

Wisconsin Supreme Court agreed with the Law Enforcement Standards Board ruling that

the village rule had to be ignored because a criminal record can be held against an

employee if it deals with the duties of the employee. The court required the removal of the

employee, thereby overruling the village ordinance. The court in the case at bar should

overrule the application of the DWD rule that there can be no tip credit without the

employee signing a tip declaration each week.

       In Campos v. Zopounidis, 211 WL 4852491, the court granted the Plaintiff’s

Motion in Limine to exclude evidence relating to tip income received by the plaintiff.

Evidence of any tip income received by the plaintiff was inadmissible because the

defendants cannot demonstrate compliance with the prerequisites of tip credit under

either the FLSA or Connecticut minimum wage laws.

       In order to rely on the tip credit under the FLSA, defendants must demonstrate that

the defendants have informed the plaintiff of their intent to rely on the tip credit toward the



                                              -8-
         Case 2:19-cv-00021-LA Filed 04/24/20 Page 8 of 11 Document 37
calculation of plaintiff’s minimum wage entitlements and the defendants must demonstrate

that all tips received by the plaintiff were in fact retained by the plaintiff. In Campos, the

defendants conceded that they have no documentation regarding the gross wages earned

by the plaintiff or payroll records relating to wages paid to the plaintiff. Under Connecticut

law, the defendants must have obtained and maintained a signed statement from the

plaintiff certifying that he received gratuities of at least $2 per day in the case of part time

employees or $10 per week in the case of full time employees in order to rely on the tip

credit.

          In the case at bar, the defendant explained to the plaintiffs they were being paid less

than the minimum wage and that the tips they were receiving would be added to their pay

to bring their pay up to the minimum wage (DOC 14-4). Further, defendant supplied the

plaintiffs with monthly wage statements showing wages paid at $4 per hour, plus tips,

bringing their pay to above the minimum wage (DOC 14-4). Like Campos, in the case at

bar, the defendants informed the plaintiff of their intent to rely on tip credit toward a

calculation of the minimum wage. All tips were received and retained by the plaintiffs and

the plaintiffs received documentation as to their pay per hour, their tips and their total pay.

In the case at bar, there is no law requiring a signed statement saying that the plaintiff

received gratuities each week and the defendant, in the case at bar, should receive a tip

credit for all monies paid to the plaintiffs.

          5.      The Defendants are Entitled to the Good Faith Exception
                  to Liability for Liquidated Damages for Violations of the
                  FLSA

          In Stevens v. Vito’s By the Water LLC, 2017 WL 6045302, the court found that

the defendants did not comply with the law under FLSA when the court found that the



                                                -9-
               Case 2:19-cv-00021-LA Filed 04/24/20 Page 9 of 11 Document 37
defendants were not entitled to a good faith exception. However, the court discussed that

requirements of a good faith exception. In Stevens at footnote 6, 29 U.S.C.A. Sec. 216

provides in relevant part: “In any action ... to recover unpaid minimum wages ... under the

[FLSA] ... if the employer shows to the satisfaction of the court that the act or omission

giving rise to such action was in good faith and that he had reasonable grounds for

believing that his act or omission was not a violation of the [FLSA], the court may, in its

sound discretion, award no liquidated damages or award any amount thereof not to exceed

the amount specified in Sec. 216 of this title.”

       In the case at bar, defendants exclaimed that the plaintiffs were being paid less than

the minimum wage and that the tips they were receiving would be added to their pay to

bring their pay to minimum wage. Further, the defendants supplied the plaintiffs with wage

statements showing their payment at $4 per hour, the additional tips, and their total

payment which exceeded the minimum wage. If it is found that the defendants are liable

to the plaintiffs because they did not comply with either a portion of the FLSA or any

requirement of the DWD under Wisconsin law, the defendants are entitled to the good faith

exception under the FLSA because the actions of the defendants were in good faith and

the defendants had reasonable grounds for believing that their attempts to comply with the

minimum wage laws of both the federal government and the State of Wisconsin were in

good faith.

       6.     Defendants Agree that Plaintiffs are Entitled to Over
              Time Pay for Each and Every Hour Worked Over 40
              and Defendants Contend the Plaintiffs Received
              Over Time Pay.

       7.     Jun Liang Agrees that he is Personally Liable for all
              Debts Owed to the Plaintiffs Under the FLSA.



                                            -10-
        Case 2:19-cv-00021-LA Filed 04/24/20 Page 10 of 11 Document 37
8.   The Plaintiffs are not Entitled to Liquidated Damages
     for Each of the Defendants’ Violations of the FLSA,
     First Because the Defendants did not Violate the Terms
     and Conditions of the FLSA and Secondly, Because
     Even if Some of the Terms and Conditions of the FLSA
     Were Violated by the Defendants, Such Violations Were
     Made in Good Faith.

9.   The Plaintiffs are Entitled to $7.25 per Hour, Plus Over
     Time Pay, Pursuant to a 3 Year Statute of Limitations. Such
     Payments Were Made by the Defendants to the Plaintiffs.




     Dated this 24th day of April, 2020.


                         ROBERT N. MEYEROFF, S.C.

                         By:      S/Robert N. Meyeroff
                                ROBERT N. MEYEROFF
                                SBN: 01014246
                                Attorney for Defendants
                                633 W. Wisconsin Avenue, Suite 605
                                Milwaukee, WI 53203-1925
                                PH: (414) 276-8404
                                FAX: (414) 276-1130
                                E-Mail: rmeyeroff633@sbcglobal.net




                                  -11-
 Case 2:19-cv-00021-LA Filed 04/24/20 Page 11 of 11 Document 37
